     Case 2:17-cv-00911-MRH-RCM Document 69 Filed 01/16/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 RALPH SMITH, et al.,                              )
                                                   )
                Plaintiffs,                        )
                                                   )     2: 17-cv-00911
                        v.                         )
                                                   )
ALLEGHENY TECHNOLOGIES, INC., et                   )
al.,                                               )
                                                   )
                Defendants.                        )

                                   MEMORANDUM ORDER

       This action asserted claims under the federal Fair Labor Standards Act, and under parallel

provisions of Oregon and Pennsylvania state law. Jurisdiction as to such state law claims was

invoked pursuant to the supplemental jurisdiction provisions of 18 U.S.C. § 1367. ECF 1 at 2, at

, 2. By Order, this Court dismissed this civil action in its entirety. ECF No. 63. On appeal, our

Court of Appeals affirmed the dismissal of the federal and Oregon state law claims, but vacated

the dismissal of the claims under Pennsylvania law, and remanded the action to this Court for

further proceedings. ECF No. 68. In its Opinion, the court of appeals left it to this Court to

determine whether to exercise supplemental jurisdiction over the remaining Pennsylvania law

claim. ECF No. 68-1 at 10.

       The statutory provision establishing this Court's supplemental jurisdiction, 28 U.S.C.

§ 1367, provides in relevant part that a district court may decline to exercise supplemental

jurisdiction over a claim if the claims over which the Court had original jurisdiction have been

dismissed. 28 U.S.C. § 1367 (c)(3). As our Court of Appeals noted in its Opinion and Judgment,

that is the state of affairs here. In light of the fact that the only proceedings so far in this action

related to the litigation of the motions to dismiss, and appellate proceedings regarding the same,
     Case 2:17-cv-00911-MRH-RCM Document 69 Filed 01/16/19 Page 2 of 2




and no other pretrial or discovery proceedings have occurred, and in light of the fact that all federal

claims have now been dismissed, this Court declines to exercise supplemental jurisdiction over the

remaining Pennsylvania state law claim, and this action is therefore dismissed forthwith and

without prejudice for want of federal jurisdiction, pursuant to 28 U.S.C. § 1367 (c)(3). See also 42

Pa. C.S.A. § 5103(b).

       The Clerk shall close this case on the docket.




                                                               Mark R. Hornak
                                                               Chief United States District Judge

Dated: January 16, 2019

cc: All counsel of record
